NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10286

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00069-TLN-1

 v.
                                                MEMORANDUM*
RICKY LEE RICHARDSON, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                               Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Ricky Lee Richardson, Jr., appeals from the district court’s order denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Richardson contends that the district court abused its discretion1 by denying

his motion. He argues that the district court ignored the evidence of his

compromised health and substantial rehabilitation while in prison. He further

argues that the court’s decision to deny relief was “illogical” because the totality of

the circumstances, as well as the 18 U.S.C. § 3553(a) sentencing factors, supported

his release.

      Contrary to Richardson’s argument, the district court reached a logical

conclusion based on the totality of the record. The court assumed that

Richardson’s medical conditions satisfied the “extraordinary and compelling”

requirement of 18 U.S.C. § 3582(c)(1)(A)(i), and it commended Richardson for his

rehabilitative efforts. It reasonably concluded, however, that compassionate

release was not warranted in light of the nature of Richardson’s underlying

conviction, his criminal history, the fact that he had only served 54 months of a

“well-supported, low-end, 135-month sentence,” and the fact that his institution

had thus far been able to address his medical needs. These findings are supported

by the record, and the district court did not abuse its discretion by denying relief.

See United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (a district


1
  The denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) is
reviewed for abuse of discretion. See United States v. Dunn, 728 F.3d 1151, 1155
(9th Cir. 2013). The parties agree that the abuse of discretion standard also applies
to denials under 18 U.S.C. § 3582(c)(1)(A)(i), which we accept for purposes of this
appeal.

                                           2                                    20-10286
court abuses its discretion only if its decision is illogical, implausible, or without

support in the record).

      AFFIRMED.




                                           3                                     20-10286